Exhibit PROMISSORY NOTE New York, New York $150,000,000 October 30, 2007 FOR VALUE RECEIVED, the undersigned, MINISTRY PARTNERS FUNDING, LLC (“Borrower”) promises to pay to the order of FAIRWAY FINANCE COMPANY, LLC (“Lender”) the aggregate unpaid principal amount of all Loans made by the Lender to, or for the benefit of, the Borrower, as recorded either on the grid attached to this Note or in the records of BMO Capital Markets Corp. (the “Agent”) or the Lender (and such recordation shall constitute prima facie evidence of the information so recorded; provided, however, that the failure to make any such recordation shall not in any way affect the Borrower’s obligation to repay this Note).The principal amount of each Loan evidenced hereby shall be payable on or prior to the Facility Termination Date as provided in the Loan Agreement. Borrower further promises to pay interest on the unpaid principal amount of this Note from time to time outstanding, payable as provided in the Loan Agreement, at the rates per annum provided in the Loan Agreement; provided, however, that such interest rate shall not at any time exceed the maximum rate permitted by law.All payments of principal of and interest on this Note shall be payable in lawful currency of the United States of America at the office of the Agent as provided in the Loan Agreement, in immediately available funds. This Note is executed in connection with that certain Loan, Security and Servicing Agreement, dated as of October 30, 2007, among the Borrower, the Lender, Evangelical Christian Credit Union, as Servicer, Agent, U.S. Bank National Association, as Custodian and Account Bank, and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services), as Back-Up Servicer(as it may be amended or modified from time to time, herein called the “Loan Agreement”).Capitalized terms used herein and not otherwise defined herein shall have the meanings assigned to such terms in the Loan Agreement.This Note is secured pursuant to the provisions set forth in the Loan Agreement and reference is hereby made to the Loan Agreement for a statement of the terms and provisions of such security. All parties hereto, whether as makers, endorsers, or otherwise, severally waive presentment for payment, demand, protest, and notice of dishonor, notice of the existence, creation or nonpayment of all or any of the Loans and all other notices whatsoever. THIS AGREEMENT SHALL BE DEEMED A CONTRACT AND INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND THE LAWS OF THE UNITED STATES OF AMERICA.EACH PARTY HERETO HEREBY AGREES THAT ANY LEGAL ACTION OR PROCEEDING AGAINST IT WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AS LENDER MAY ELECT, AND, BY EXECUTION AND DELIVERY HEREOF, EACH PARTY HERETO ACCEPTS AND CONSENTS FOR ITSELF AND IN RESPECT TO ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.
